SHERAN, Chief Justice.
This is an appeal from an order of the Hennepin County District Court, Juvenile Division, granting the state’s motion pursuant to Minn.Stat. § 260,125 (1980) to refer the juvenile in question for prosecution as an adult. Holding that the juvenile court did not err in its findings or abuse its discretion in determining that the public safety would be endangered by keeping the juvenile in the juvenile court system, we affirm the juvenile court’s decision to grant the reference motion. In the Matter of the Welfare of K. P. H., 289 N.W.2d 722 (1981).
Affirmed.